


Exhibit 10.84




AMENDMENT NUMBER TWO TO THE METLIFE LEADERSHIP DEFERRED COMPENSATION PLAN
(As amended and restated effective with respect to salary and Cash Incentive
Compensation January 1, 2005, and with respect to Stock Compensation April 15,
2005)


The MetLife Leadership Deferred Compensation Plan is hereby amended, effective
December 31, 2008, as follows:


1.
A new Section 4.3 is hereby added to the Plan to read as follows:



"With regard to Qualifying Employees, for purposes of Section 4.2 above, in
order for an amount to be eligible for deferral under this plan and to validly
be the subject of a Deferral Election the amount deferred must be determined by
the Plan Administrator to be: (a) benefitable under the terms of SIP, or (b) an
award under the terms of the 2005 Stock and Incentive Compensation Plan. The
Plan Administrator may reform or interpret any Deferral Election as necessary to
limit the amount deferred as provided under this Section 4.3."


All subsequent subsections within Section 4 of the Plan shall be re-designated
accordingly.


2.
Section 7.2 is hereby amended to read as follows:



"Unless the Plan Administrator determines otherwise, a Reallocation Election
shall be effective on the date it is received by the Plan Administrator, or on
the following business day if it is received by the Plan Administrator at a time
when the Plan Administrator determines it is not practicable or convenient to
the operation of the Plan to apply such Reallocation Election on the date it is
received. The number of Reallocation Elections by a Participant for (a) and (b)
of Section 7.1 of this Plan, shall not exceed six (6) in any calendar year for
each of (a) and (b) of Section 7.1; provided, however, that the number of such
Reallocation Elections submitted by a Participant on a single day shall be
aggregated as a single election for purposes of the limit expressed in this
sentence."


3.
Section 22.15 is hereby amended to read as follows:



""Key Employee" shall mean at any given time, an employee subject to Code
Section 416(i) as of September 30 of the prior calendar year as determined by
the Plan Administrator."


4.
Section 22.20 is hereby amended to read as follows:



""MetLife Companies" shall mean MetLife Group, Inc.; Metropolitan Property and
Casualty Insurance Company; MetLife Bank, National Association; and SafeGuard
Health Plans, Inc.(of California)."


5.
A new Section 22.27 is hereby added to the Plan to read as follows:



""Qualifying Employee" shall mean each individual who is employed by a MetLife
Company paid from the United States in United States currency, who is either (a)
classified in compensation grade 090, 112 through 121 or 152 through 161 and who
earned annual total cash compensation (without regard to benefitability under
the terms of SIP), for the twelve (12) months immediately preceding October 1 of
the year prior to the year subject to the Deferral Election or in such twelve
(12) month period otherwise designated by the Plan Administrator, in excess of
the compensation limit under Section 401(a)(17) of the Code (as indexed annually
for inflation) for the year the deferral election is filed; (b) serving in the
first calendar year in the compensation grades noted above and found by the Plan
Administrator in its discretion to have earned compensation in excess of the
compensation limit under Section 401(a)(17) of the Code from any or all
employers or principals in the prior calendar year (or in the second prior
calendar year, should the Plan Administrator anticipate or determine that
information on the individual's earnings in the prior calendar year that the
Plan Administrator would find sufficiently reliable is not available); (c) an
employee of any MetLife Company who was formerly a participant in the GenAmerica
Executive Deferred Savings Plan, deferred compensation under that plan, and has
submitted a Deferral Election under this Plan for each year the individual was
otherwise eligible to do so under this Plan; or (d) deemed to be a Qualifying
Employee by the Plan Administrator in its discretion."


All subsequent subsections within Section 22 of the Plan shall be re-designated
accordingly.



1

--------------------------------------------------------------------------------




6.
Section 22.30 which contained the definition of "090 Employee" is deleted in its
entirety. All instances where "090 Employee" appears in each Section of the Plan
are hereby changed to "Qualifying Employee".



IN WITNESS WHEREOF, the Plan Administrator has caused this Amendment to be
adopted this 11th day of December, 2008.


PLAN ADMINISTRATOR
 
 
 
/s/ Margery Brittain

Margery Brittain

 
 
 
ATTEST:
 
 
 
/s/ Bonita Haskins




2